Name: Commission Regulation (EEC) No 3206/90 of 6 November 1990 extending the deadline for payment of the suckler cow premium to be granted in respect of the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 307/10 Official Journal of the European Communities 7. 11 . 90 COMMISSION REGULATION (EEC) No 3206/90 of 6 November 1990 extending the deadline for payment of the stickler cow premium to be granted in respect of the 1989/90 marketing year line should be extended in line with that applicable from the 1990/91 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows (1), as last amended by Regula ­ tion (EEC) No 1 1 87/90 (2), and in particular Article 6 thereof, Whereas Article 3 (1 ) of Commission Regulation (EEC) No 1244/82 laying down detailed rules implementing the system of premiums for maintaining suckler cows (3), as last amended by Regulation (EEC) No 2079/90 (4), provides, in the version which applies to applications submitted in respect of the 1989/90 marketing year, for a time limit of 15 months for payment of the premium to producers ; Whereas, as a result of exceptional administrative problems, several Member States are unable to meet this payment deadline in the case of applications submitted in respect of the 1989/90 marketing year ; whereas the dead HAS ADOPTED THIS REGULATION : Article 1 The time limit of 20 months for payment provided for in Article 3 ( 1 ) of Regulation (EEC) No 1244/82 shall apply also to applications submitted in respect of the 1989/90 marketing year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 140, 5. 6. 1980, p. 1 . (2) OJ No L 119, 11 . 5 . 1990, p. 34. (3) OJ No L 143, 20 . 5. 1982, p. 20 . 4 OJ No L 190, 21 . 7. 1990, p. 15.